Case 3:20-cv-00017-MMH-JBT Document 63 Filed 05/28/21 Page 1 of 4 PageID 949




                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA


MERLIN KAUFFMAN,
an individual,                              Case No. 3:20-cv-00017-MMH-JBT

Plaintiff,

v.


TRANS-HIGH CORP.,
a New York corporation, and
HIGH TIMES HOLDING CORP.,
a Delaware corporation,

Defendants.
___________________________/

               DEFENDANTS’ RESPONSE IN OPPOSITION
                 TO PLAINTIFF’S MOTION TO COMPEL

       Defendants, TRANS-HIGH CORP. and HIGH TIMES HOLDING CORP.,

through undersigned counsel, hereby file their Response in Opposition to

Plaintiff, MERLIN KAUFMANN’s Motion to Compel, and state:

I.     Defendants Already Answered Plaintiff’s Deposition Questions

       None of Plaintiff’s complaints regarding the deposition testimony of

Defendants’ corporate representative warrant a continued deposition.

       A.    Depo. Topic 2 – contracts to buy or sell domain names

       This deposition topic relates solely to contracts to buy or sell domain

names. As Mr. Levin testified, there have been no such contracts; instead, any

domain names that the Defendants have purchased in the relevant period were
Case 3:20-cv-00017-MMH-JBT Document 63 Filed 05/28/21 Page 2 of 4 PageID 950




new registrations, i.e., domain names that had not previously been registered and

thus were not the subject of any purchase contract. (See Dep. Tr. at 48:22-24 (“I

can tell you we purchased no premium domains in that time. Any domain we

purchased … has been a new registrant.”).)

      B.     Depo. Topic 4 – Identification of Defendants’ Officers and Directors

      A Rule 30(b)(6) deposition should not be a memory test. The fact that the

deponent could not, off the top of his head, identify who was or wasn’t an officer

or director of Defendants at any given time is not grounds for a continued

deposition. This information can be easily obtained by interrogatory, which is a

more suitable mode of discovery.

      C.     Depo. Topic 5 – Authority of Board Members to Bind Defendants

      As Mr. Levin testified, he did not have authority to sell the subject domain

without the authorization of the Defendants’ board and lender. (Dep. Tr. at 77:14-

17 (“I did not have the authority to do this without authorization from my board.

… And my lender, by the way.”).)

      The fact that Mr. Levin was unable to testify as to whether his authority is

limited by the defendant corporations’ bylaws is not grounds for a continued

deposition. The bylaws speak for themselves. Whether or not they provide for or

limit the board’s authority is a legal conclusion that is in no way dependent upon

the subjective interpretation of this or any other fact witness.

      D.     Depo. Topic 9 – Structure/Timing of Board Meetings

      The Plaintiff complains that the witness could not recall whether any
Case 3:20-cv-00017-MMH-JBT Document 63 Filed 05/28/21 Page 3 of 4 PageID 951




minutes were taken at a particular board meeting. (Motion at 9-10.) Because the

deposition topic related to board meetings generally, and not a particular meeting

on a particular date, this witness cannot be faulted for not remembering whether

minutes were taken at a particular meeting.

      E.     Depo. Topic 15 – Defendants’ Computers and ESI

      Without conceding any of Plaintiff’s arguments as to the adequacy of

Defendants’ deposition testimony, Defendants have proposed a continued

deposition on this single topic. Because Plaintiffs are instead demanding a

continued deposition with respect to the other four (4) topics discussed supra,

the parties have been unable to agree on the scope of any continued deposition.

II.   Defendants Will Produce Supplemental Documents

      Mr. Levin testified that certain documents exist and would be produced.

(See Dep. Tr. 32:19-33:4.) Although Defendants have yet to produce those

documents, they do not intend to withhold those or any other documents

responsive to Plaintiff’s requests.
Case 3:20-cv-00017-MMH-JBT Document 63 Filed 05/28/21 Page 4 of 4 PageID 952




Dated: May 28, 2021

                                           Respectfully submitted,

                                           The Behar Law Firm, P.A.
                                           Attorneys for Defendants
                                           3323 N. E. 163rd Street, Suite 402
                                           North Miami Beach, Florida 33160
                                           Telephone: (786) 735-3300
                                           Facsimile: (786) 735-3307
                                           hrb@beharlegal.com
                                           sms@beharlegal.com
                                           np@beharlegal.com

                                           s/ Samuel M. Sheldon
                                           Howard R. Behar
                                           Florida Bar No. 54471
                                           Samuel M. Sheldon
                                           Florida Bar No. 54088

                        CERTIFICATE OF SERVICE

        HEREBY CERTIFY that on May 28, 2021, that the foregoing document
 is being filed via ECF and served this day on all counsel of record identified
 below on the Service List via email.

                                           s/ Samuel M. Sheldon
                                           Samuel M. Sheldon

Darren Spielman, Esq.
Concept Law Group, P.A.
6400 N. Andrews Ave., Suite 500
Fort Lauderdale, FL 33309
754-300-1500
Fax: 754-300-1501
dspielman@complexip.com
rkain@complexip.com
